





MERCURY REMEDIATION PILOT, INVESTMENT AND JOINT VENTURE AGREEMENT
This Mercury Remediation Pilot, Investment and Joint Venture Agreement (this
“Agreement”) is made and entered into as of this 21 day of June, 2019 (the
“Effective Date”), by and between Mercury Clean Up LLC, a Nevada limited
liability company (“MCU”), and Comstock Processing LLC, a Nevada limited
liability company or the assignee, for purposes of investment capital only,
Comstock Capital Partners LLC, or other entities owned or controlled by Comstock
Mining Inc. (collectively “Comstock”).
RECITALS
MCU intends to manufacture prototype treatment units (whether one or more,
“Units”) embodying proprietary mechanical, hydro, electro-chemical and oxidation
processes to treat tailings and industrial effluents derived from mining and
other industrial applications (“Technology”). Comstock desires that MCU and its
Affiliates (“Affiliates”) demonstrate the effectiveness, efficiency and economic
feasibility of the Technology using the Units at Comstock’s Site (defined
below). MCU and Comstock desire to enter into the Agreement to memorialize the
terms upon which (i) Comstock will provide a safe and authorized (that is,
permitted) Site (defined below) for testing the Units, (ii) MCU and its
Affiliates will operate the Units at Comstock’s Site (defined below) using
Comstock’s facilities for the purpose of testing the Technology (“Pilot”), (iii)
MCU will evaluate the results of the Pilot and will provide the results,
including economic feasibilities of the Pilot and any related analyses or
summaries to Comstock in a Project Report (as hereinafter defined), (iv)
Comstock and MCU will enter into a joint venture and (v) Comstock will acquire
ownership interests in MCU, in each case, subject to the terms and conditions
set forth herein.
TERMS OF SERVICE
The parties agree as follows:
1.
Agreement.

The Agreement is comprised of the terms set forth herein and in the following
exhibits, which are hereby incorporated herein by reference:
Exhibit A – Financial Terms
Exhibit B – Description of Site, Materials, and Equipment
Exhibit C –Terms and Conditions
Exhibit D – Insurance
Exhibit E – EDC Permit Application for NDEP
Exhibit F – Joint Venture Terms




Mercury Remediation, Pilot & Investment Agreement         Page | 1



--------------------------------------------------------------------------------







2.
MCU Investment.

(a)
Upon such documentation being finalized, Comstock commits $2 million of capital
contributions to MCU, with $350,000 payable on or before July 1, 2019, of
signing this Agreement, $150,000 payable no later than 30 days, $250,000 payable
no later than 60 days, $250,000 payable no later than 90 days, and $150,000
payable no later than 120 days after the date this Agreement is signed by both
parties and the remaining $850,000 to be paid to MCU in shares of restricted
stock of Comstock to be used for the working capital needs of MCU starting in
the seventh month after this Agreement is signed by both parties, based on an
agreed upon capital plan (equipment and working capital uses) and a
time-specific project schedule, including the timing of the capital needs as
approved in writing by MCU and Comstock. As will be specified in the capital
plan, such capital contributions shall solely be used for the purpose of
building Units for use in the Pilot and such approved working capital
expenditures.

(b)
If the value of the liquidated shares plus excess liquidity available from the
original $850,000 restricted stock investment is not sufficient to fund the
remaining monthly working capital requirements, for any given month during the
liquidation period, Comstock will fund MCU up to $100,000 per month, starting in
the seventh month after this Agreement is signed by both parties, as required
based upon the agreed upon the capital plan. This additional funding will apply
directly, dollar for dollar, towards Comstock’s investments contemplated by
Section 8 below.

(c)
Promptly after this Agreement has been executed and delivered by the parties,
Comstock shall prepare documentation to form Comstock Mercury Remediation LLC
(“CMRL” or the “Joint Venture”). The Joint Venture will be owned 50% by Comstock
and 50% by MCU.

3.
Site Access.

(a)
Comstock will grant MCU and its Affiliates access to Comstock’s site as
described in Exhibit B (the “Site”) beginning in April 2019, and continuing for
thirty (30) days after the expiration of the Pilot Period, as defined in
Paragraph 3(b), below (or such other period as the parties may mutually agree)
for the placement of one or more Units, and ancillary equipment. To the extent
acceptable to Comstock based upon Site conditions, MCU shall have the right to
install one or more Units, including ancillary equipment, on the Site during the
Pilot Period.

(b)
Each party will provide, at its sole expense, all of the materials, equipment,
facilities, and other items listed in Exhibit B that are to be provided by such
party in support of the operation of the Units.

(c)
MCU will be responsible for the operation of the Units at the Site, in a safe
and environmentally compliant manner. Comstock personnel will observe the setup,
operation, and maintenance of the Units, and obtain training on their use, but
may not



Mercury Remediation, Pilot & Investment Agreement         Page | 2



--------------------------------------------------------------------------------







operate or perform any work or maintenance on the Units until training has been
completed and written consent has been received from MCU or the Joint Venture
contemplated by Exhibit F.
4.
Pilot.

(a)
Comstock’s investment pursuant to Section 2(a) above shall entitle Comstock to
15% of the fully-diluted equity ownership of MCU for the purchase price of
$2,000,000 and shall also entitle Comstock to 50% of the equity of the Joint
Venture. The $2,000,000 investment will be deployed in accordance with the
Budget attached as Appendix 1. $1,150,000 of such investment will be delivered
in cash on the dates indicated above in Section 2(a). $850,000 will be delivered
to MCU in shares of restricted stock of Comstock. The number of shares delivered
will be calculated by dividing $850,000 by the closing share price on the
primary trading market two business days prior to the delivery of the shares.
Six months after the delivery of the shares, if the shares are valued at less
than the $850,000, Comstock shall deliver additional shares equal in value to
any decline in the value from the initial delivery to such six-month date.
Commencing six months after delivery of the shares, MCU shall commence selling
such shares, provided that MCU shall not sell more than 5% of the daily trading
volume on any single trading day. If, upon selling such shares, the proceeds to
MCU exceed $850,000, such surplus will apply directly, dollar for dollar,
towards Comstock’s investments contemplated by Section 8 below. As a condition
to any investment by Comstock in MCU, MCU shall be required to represent and
warrant (and indemnify Comstock to the extent that such representations and
warranties are false) as to the capital structure and the status of all
outstanding Equity Interests (as defined below) of MCU. As used herein, “Equity
Interests” means, collectively, all shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in an entity (however
designated), and any warrants, options or other rights entitling the holder
thereof to purchase, exchange or acquire any of the foregoing (including through
convertible securities). Comstock shall be entitled to designate one of four
seats on the board of directors (or similar management/governing body) of MCU
upon signing the Joint Venture Agreement. The number of directors on the board
shall not be increased without the consent of Comstock.

(b)
As soon as practicable, MCU will deliver one or more Units to the Site. After
delivery to the Site, MCU will prepare the Units for operation. MCU estimates
that the Units will be ready for operation no later than two (2) weeks after the
Units have been delivered to the Site.

(c)
MCU will inform Comstock in writing when the Units are ready to commence the
Pilot. The “Pilot Period” shall commence upon the date so nominated by MCU,
beginning in July 2019, and shall continue until May 31, 2021, or such other
period mutually agreed by the parties.



Mercury Remediation, Pilot & Investment Agreement         Page | 3



--------------------------------------------------------------------------------







(d)
During the Pilot Period, Comstock will use all commercially reasonable efforts
to make available, to MCU and the Joint Venture, sufficient quantities of water
at the Site, to the maximum extent practicable, and more particularly described
in Part 1 of Exhibit E (the “Fresh Water”).

(e)
MCU will process the material brought in from offsite locations during the Pilot
Period using the Units and will return the materials and any remaining
Extraneous Material as defined in Section 1.1(b) of Exhibit C to Comstock’s heap
leach at the delivery points mutually agreed by Comstock and MCU. MCU will
ensure all Process Water and unused Fresh Water is discharged in compliance with
Comstock’s water pollution control permit and dispose of all Extraneous Material
in compliance with applicable federal, state and local Law, as explained in
Exhibit C.

5.
Evaluation.

(a)
MCU plans to work during the Pilot Period toward the goal of building capacity
and the ability to process approximately five to twenty-five tons of ore and
sediment per hour, depending on the final approved pilot design, on the Site.

(b)
At the expiration of the Pilot Period, MCU will evaluate the results of the
Pilot and will provide the Project Report described in Section 1.1(f) of Exhibit
C to Comstock.

(c)
If, based on the Pilot, MCU and Comstock mutually agree that producing and
operating the Units is not sufficiently economically feasible to justify
dedicating additional resources or investments, then Comstock and MCU agree
that, in consideration of Comstock’s investment into MCU and the Joint Venture,
any of the following equitable remedies shall be available to the parties (in
order of preference): (i) Comstock shall have the full unencumbered right to use
the Technology, the Units and related equipment to operate on Comstock’s own
property; (ii) the parties may, subject to mutual agreement, contribute the
25-ton-per-hour system into the Joint Venture and continue the Joint Venture at
agreed upon mining site(s), with MCU continuing to operate at such sites for the
benefit of both members of the Joint Venture; (iii) MCU may reimburse all of
Comstock’s unrecovered investment and cancel the Joint Venture; or (iv) the
parties may, subject to mutual agreement, sell the Technology, the Units and
related equipment with the proceeds of such sale first being used to reimburse
Comstock’s unrecovered investment before further distributions are made.

6.
ORO Industries.

MCU and Comstock agree that ORO Industries and/or Paul Clift (collectively,
“ORO”) will file for, own, protect and maintain all intellectual property and
patents, including the Spiral, Concentrators, the Mercury Reactor and the System
Process Patent. ORO will be the exclusive worldwide manufacturer of the Units.
ORO will calculate all direct costs of materials, labor and overhead of each
Unit and add 50% to that cost, which will be the price paid by the Joint Venture
for such Units. Invoices for Units will be substantially consistent


Mercury Remediation, Pilot & Investment Agreement         Page | 4



--------------------------------------------------------------------------------







with the example attached hereto as Appendix 2. For purposes of clarity, the
equipment for the Pilot Period will be supplied at the fixed costs listed in
Appendix I. ORO shall grant MCU with exclusive worldwide rights to purchase and
use the Units and a perpetual, non-exclusive, royalty-free license to use the
Technology (and related intellectual property and improvements). MCU shall grant
the Joint Venture with non-exclusive worldwide rights to purchase and use the
Units and a perpetual, non-exclusive, royalty-free license to use the Technology
(and related intellectual property and improvements).
7.
The Agreement and all services performed hereunder shall be subject to the terms
and conditions attached hereto as Exhibit C.

8.
Second Phase.

Based on the results of the Pilot and the Report showing economic viability,
commencing after the completion of the Pilot Period, MCU and/or Comstock plan to
invest additional capital through the Joint Venture in order to build capacity
to process approximately one hundred tons of ore and sediment per hour (that is,
the final, optimal, commercially scaled system) on the Site. Comstock plans to
invest $3,000,000 in the Joint Venture during the Second Phase and MCU plans to
contribute the 25-ton-per-hour system, based on an agreed upon capital plan
(equipment and working capital uses) and a time-specific project schedule,
including the timing of the capital needs. Such investment shall entitle
Comstock to acquire an additional 10% of the fully-diluted Equity Interests of
MCU. The Joint Venture will direct where best to initially deploy the 100
ton/hour plant and the 25-ton-per-hour system, but it is mutually anticipated
that the first business opportunity will be on one of the Comstock properties or
within the Carson River Mercury Superfund Site (the “CRMSS”) boundaries. For
clarity and the purposes of this Section 8 and Section 3, MCU means MCU or any
such other entity that owns 100% of the Technology, with appropriate governance
restrictions that prohibit the conveyance, sale or transfer of the Technology.
Until Comstock has recovered its $3,000,000 capital contribution, 75% of Joint
Venture profits shall be distributed to Comstock, and thereafter there will be a
50/50 split of profits. Alternatively, Comstock may arrange for the Joint
Venture to incur debt financing to capitalize the Second Phase. To the extent
that Comstock arranges such financings for the full $3 million, then Comstock
shall still be entitled to the same percentage of Equity Interests in MCU and
the Joint Venture and there will be a 50/50 split of profits immediately after
the closing of such debt financing. For purposes of clarity, if Comstock
provides any portion of the $3 million financing in equity, during any phase of
the Joint Venture, then 75% of profits shall be distributed to Comstock, until
that portion of the $3 million has been recovered.
9.
MCU individually, and through the Joint Venture, hereby agrees to use best
efforts to establish compliant, qualifying investments of both MCU and such
Joint Venture in an existing, certified “opportunity zone” under the Tax Cuts
and Jobs Act on December 22, 2017, preferably within the Site or other
properties in Storey County, Nevada or Silver Springs, Nevada, where Comstock,
its affiliates or a related designee, owns suitable property.

10.
Future Investments.



Mercury Remediation, Pilot & Investment Agreement         Page | 5



--------------------------------------------------------------------------------







Comstock and MCU hereby agree that required investments, if any, following the
Second Phase of the Joint Venture, in any new and/or legal venture by MCU and
Comstock, shall be conditioned on mutually agreed upon capital plans (equipment
and working capital uses) and a time-specific project schedule, including the
timing of the capital needs, and undertaken on substantially the same basis as
the investments during the Second Phase. If additional capital is required above
the initial capital contribution, and approved by the Joint Venture board, then,
for the existing Joint Venture, Comstock and MCU will provide additional capital
to the Joint Venture in amounts proportional to their membership interests.
Alternatively, Comstock may arrange for the Joint Venture to incur debt
financing to capitalize such investments. For clarity and the purposes of this
Section 10, MCU means MCU or any such other entity that owns 100% of the
Technology, with appropriate governance restrictions that prohibit the
conveyance, sale or transfer of the Technology.


Mercury Remediation, Pilot & Investment Agreement         Page | 6



--------------------------------------------------------------------------------







MCU and Comstock have caused the Agreement to be executed as of the Effective
Date.
Mercury Clean Up LLC
C/O TM & Associates
2000 Opportunity Drive
Roseville, CA 95678










Comstock Processing LLC
1200 American Flat Road
PO Box 1118
Virginia City, NV 89440




By: //Paul Clift
Name: Paul Clift
Title: Managing Member
By: //Corrado DeGasperis
Name: Corrado DeGasperis
President & CEO - Comstock Mining Inc.
Title: Managing Member













Mercury Remediation, Pilot & Investment Agreement         Page | 7



--------------------------------------------------------------------------------






EXHIBIT A
FINANCIAL TERMS


1.
Beyond the approved and scheduled expenses in the spending plan, neither
Comstock nor MCU will be requested to make payments to the other or to third
parties outside the Joint Venture.

2.
Any mercury produced by MCU during the Pilot period will be handled, stored, and
disposed of in accordance with all relevant environmental and safety
regulations. MCU will remove all such material from the Site at the end of the
Pilot Period and will pay all costs of transportation and disposal.

3.
MCU agrees to provide copies of records clearly showing the property of origin
for each batch of concentrates. MCU agrees to produce and maintain accurate and
complete records of all minerals and profits recovered and shall be responsible
for calculating and timely paying any Net Smelter Returns or other royalties, if
any, associated with the properties of origin. MCU shall keep and make available
for the examination and audit by Comstock or Comstock’s authorized employees,
agents or representatives during normal business hours, and upon reasonable
prior notice, at Comstock’s expense, all data, materials and information,
including but not limited to records of all receipts, costs and disbursements
made by MCU with respect to the minerals recovered and sold, all books,
accounts, memoranda, files and all or any other documents indicating,
documenting, verifying or substantiating the cost and appropriateness of any and
all costs, expenditures and receipts relating to the refining of such minerals.
MCU shall allow Comstock (and any of Comstock’s employees, representatives,
accountants and auditors) reasonable access to personnel, representatives and
employees of MCU and all books and records and other business records and files
of MCU that are reasonably required by Comstock for audit and tax matters.

4.
The Joint Venture will retain earnings equal to thirteen months’ of projected
cash flow needs as a minimum liquidity reserve. Thereafter, profits of the Joint
Venture shall be split between MCU and Comstock, consistent with their
membership interest in the Joint Venture. For purposes of clarity, profit is
defined as residual cash profit after payment of all expenses, payments and/or
accruals for anticipated tax obligations, if any, and the establishment of the
minimum liquidity reserve.

5.
During the Pilot Period, MCU hereby grants Comstock the right of first refusal
to purchase 75% of the gold and silver produced from the CRMSS boundaries, at a
3.5% discount to the then spot prices of such metals (primarily for the purposes
of recovering additional logistics, refining costs and other associated costs
for processing such metals), in quantities that Comstock is willing and able to
purchase. MCU shall be entitled to retain or sell the remaining 25% of the gold
and silver produced from the CRMSS boundaries with the intent of marketing and
selling those metals for higher value-added product sales. MCU agrees to provide
written notice to Comstock prior to any sale. Comstock’s response to such notice
must be in writing and confirmed within three (3)



Mercury Remediation, Pilot & Investment Agreement         Page | 8



--------------------------------------------------------------------------------





business days. Settlement for such sales of gold will occur upon delivery. If
MCU intends to just sell the metal at commodity spot prices (that is, not as a
value-added product sale), then it hereby agrees to grant Comstock the right of
first refusal to purchase the remaining 25% of the gold and silver, at the then
same spot prices (with the same 3.5% discount).
6.
Right of First Refusal - Technology. If at any time, MCU or Oro Industries has a
bona fide offer to purchase the Technology or the exclusive rights for the use
of the Technology from any third party, MCU or Oro Industries must first offer
such opportunity to Comstock to purchase the Technology or the exclusive rights
for the use of the Technology, on the same terms as offered by the third party.
Should Comstock be unwilling or unable to commit to purchase the Technology or
the exclusive rights for the use of the Technology from MCU or Oro Industries
within 10 business days from receipt of written notice of the offer (the
"Technology Purchase Offer Notice") from MCU or Oro Industries, then MCU or Oro
Industries may sell the Technology or the exclusive rights for the use of the
Technology to that respective third party upon the same terms and conditions
offered by MCU or Oro Industries to Comstock, which transaction must be
completed within 90 days after the date of the Technology Purchase Offer Notice.
If MCU or Oro Industries does not complete such transaction within such time
period, then MCU and Oro Industries must again offer to sell the Technology or
the exclusive rights for the use of the Technology to Comstock on the same
terms, and the process detailed above shall be repeated. In any such third-party
purchase, the continuing, non-exclusive rights of Comstock to purchase and use
the technology must be explicitly guaranteed.







Mercury Remediation, Pilot & Investment Agreement         Page | 9



--------------------------------------------------------------------------------







EXHIBIT B
DESCRIPTION OF COMSTOCK SITE, MATERIALS, AND EQUIPMENT
Table 1: Comstock-Provided Items
Item
Description and Specifications
Fresh Water
At upper pond or tank.
 
 
 
 
Electrical Connections and Power
Comstock to provide up to 100 kVA power
Safe working area to locate equipment.
Comstock to provide
Area of permitted leach pad
Comstock to provide
 
 
 
 
 
 
 
 
Security
Including daytime access to test site for Joint Venture and MCU personnel and
guests
Copy of Valid Water Pollution Control Permit
Copy of current SPCC Plan, SWPPP
Copy of other applicable environmental permits
Copy of and briefing of Safety Rules
Comstock to provide



Table 2: MCU and the Joint Venture -Provided Items
Item
Description and Specifications
Units
MCU to provide Units
Ancillary equipment
Labor


MCU and the Joint Venture to provide all ancillary equipment
MCU and the Joint Venture to provide all its own labor (unless contracted for
some of MCU’s or CMI’s employees


Power Costs
MCU and the Joint Venture to pay Comstock from Crusher meter sole source for
power usage.


Lab
MCU and the Joint Venture may rent lab space on terms that are acceptable to
Comstock.
Test Material
MCU and the Joint Venture to bring mine tailings and contaminated soil to the
Site for testing.



Mercury Remediation, Pilot & Investment Agreement         Page | 10



--------------------------------------------------------------------------------





EXHIBIT C - TERMS AND CONDITIONS
These Terms and Conditions (these “Terms and Conditions”) are incorporated by
reference into the Pilot Test Agreement by and between MCU and Comstock to which
these Terms and Conditions are attached (the “Agreement”). Capitalized terms
used but not defined herein shall have the meaning set forth in the Agreement.
MCU and Comstock are each referred to as a “Party” and collectively, the
“Parties”. References to MCU and the Joint Venture apply to obligations of MCU
during the Pilot Period, and to the Joint Venture during the Second Phase.
ARTICLE 1
OBLIGATIONS OF MCU and the JOINT VENTURE
Section 1.1    Services. During the Pilot Period, and subject to the terms and
conditions of the Agreement, MCU and the Joint Venture shall provide the
following services to Comstock through itself and its Affiliates (the
“Services”):
(a)    Receipt and acceptance of Water at the designated locations for Fresh
Water that are more particularly described in Exhibit B to the Agreement
(“Receipt Points”); MCU and the Joint Venture will minimize the amount of Fresh
Water required by recirculating water used in its process.
(b)    Excavating tailings from locations in Storey County or from locations in
Lyon County within the CRMSS impacted areas, and transporting the tailings to
the Site for testing and processing;
(c)    Processing the Tailings at the Units, separating the contained mercury
for disposal, and producing one or more concentrates (the “Concentrates”)
containing gold and other valuable minerals. The resulting water after such
processing is the “Process Water”, and all remaining material from the Tailings,
whether in solid or sludge form, is the “Extraneous Material”);
(d)    Returning Process Water to Comstock at the applicable locations for
Process Water that are more particularly described in Exhibit B to the Agreement
(“Redelivery Points”). No such water shall be discharged unless test results
show it meets NDEP Profile 1 standards.
(e)    Returning Extraneous Material to Comstock on the leach pad in designated
areas; and
(f)    Within forty-five (45) days after the expiration of the Pilot Period, MCU
will deliver to Comstock a written report with the results of the independent
testing of the Tailings and Fresh Water and the Process Water and an evaluation
of the operation of the Units, which, based on the successful results of the
Pilot, shall include a proposal for the ongoing provision of tailings treatment
services (the “Project Report”).




Mercury Remediation, Pilot & Investment Agreement         Page | 11



--------------------------------------------------------------------------------







Section 1.2    Sampling Procedures.
(a)    MCU and the Joint Venture shall take samples of the Tailings and Fresh
Water prior to processing by the Units and the Tailings and Process Water after
processing by the Units.
(b)    In addition, MCU and the Joint Venture may sample the Tailings and Fresh
Water at the Units from time to time, and shall sample Tailings and Fresh Water
at the Units at Comstock’s request, in each case, to determine if the Fresh
Water conforms to the influent specifications for the Fresh Water delivered to
MCU and the Joint Venture prior to the date hereof and as more particularly set
out in Part 1 of Exhibit E.
(c)    If the results of the water quality sampling described in Section 1.2(b)
determine that any Fresh Water fails to conform to such influent specifications,
MCU and the Joint Venture may, at their option, (i) find an alternate source of
Fresh Water, at its expense or (ii) accept and use such Fresh Water at the
Units.
Section 1.3    MCU and/or the Joint Venture-Provided Items.
(a)    MCU and the Joint Venture shall be responsible for the supply,
mobilization, and demobilization of the Units, the items identified on Table 2
of Exhibit B to the Agreement (collectively, the “MCU-JV-Provided Items”).
(b)    Comstock agrees and acknowledges that: (i) all of the MCU-JV-Provided
Items are and shall remain the property of MCU, the Joint Venture and their
Affiliates, and Comstock shall not have any rights or interest in any of the
MCU-JV-Provided Items, and Comstock shall not take any action that is
inconsistent with the foregoing; (ii) the MCU-JV-Provided Items shall be and
remain personal property and shall not be, or be deemed to be, a fixture or a
part of any realty; (iii) the MCU-JV-Provided Items at the Site shall not be
removed from the Site by Comstock, unless requested by the MCU or the Joint
Venture to be removed from the Site after the Pilot Period; (iv) MCU or the
Joint Venture may substitute or replace any of the Units at any time; (v)
beginning on the date that any MCU-JV-Provided Item is delivered to the Site and
continuing until each of the MCU-JV-Provided Items have been removed from the
Site by or on behalf of MCU or the Joint Venture: (A) Comstock shall not cause
any encumbrance, lien or charge to be filed or become effective on any of the
MCU-JV-Provided Items and (B) Comstock agrees, at its own expense, to take such
action as may be necessary to remove any such encumbrance, lien, or charge filed
because of Comstock during such period or which became effective during such
period; and (vi) Comstock shall not damage, obscure, change, or remove any
insignia, serial number, or lettering of the Units or nameplates.
(c)    Except for the limited purpose of providing connections to each of the
Receipt Points and Redelivery Points, Comstock shall have no right to access the
interior of the Units or operate the Units.




Mercury Remediation, Pilot & Investment Agreement         Page | 12



--------------------------------------------------------------------------------









Section 1.4    Waste Disposal.
(a)    MCU and the Joint Venture will be responsible for the disposal of all of
the Process Water, Fresh Water and the Extraneous Material including but not
limited to any Mercury produced. Processed Tailings and Process Water may be
placed in a designated location on the Site, in accordance with Comstock’s Water
Pollution Control Permit, and any other relevant permits or regulations.
Comstock may assist in the manifesting, handling, transporting and disposal of
any waste, or discharging Process Water or Fresh Water or Chemicals at the Site
at the sole cost of MCU or the Joint Venture.
(b)    MCU or the Joint Venture shall dispose of the following under MCU’s or
the Joint Venture’s respective names, in accordance with all applicable Law, and
at MCU’s and the Joint Venture’s sole cost and expense: (i) all Process Water
and Extraneous Material, (ii) all recovered mercury, (iii) all Fresh Water
remaining at the expiration of the Pilot Period and thereafter, and (iv) all
spills, leaks and/or other materials or substances discharged by or from the
Units, the holding tanks, and/or the pipes and connections related to the Units
or the holding tanks.
Section 1.5    Environmental, Health and Safety (EHS) Requirements.
(a)    General Duty. Safety and protection of the environment and compliance
with all applicable legal and regulatory environmental, health and safety
(“EHS”) requirements are of utmost concern. MCU and the Joint Venture recognize
the importance of performing work in a safe and responsible manner so as to
prevent damage, injury, or loss to individuals and the environment. MCU and the
Joint Venture agree and accept the responsibility to provide a safe and
healthful workplace at the Site, and to comply with the applicable federal,
state or local environmental, health and safety laws, rules, regulations, as
implemented by Nevada Division of Environmental Protection (NDEP), U.S.
Environmental Protection Agency (EPA), the federal and state Occupational Safety
and Health Administration (OSHA), Mine Safety and Health Administration (MSHA),
Storey County, and other related agencies. MCU and the Joint Venture employees,
agents, contractors and subcontractors must follow safe and environmentally
sound work practices. Nothing in this Agreement shall imply that Comstock has
assumed legal responsibility for the health and safety of MCU and the Joint
Venture employees, agents, contractors and subcontractors, and nothing contained
herein relieves MCU from complying with all applicable standards and regulations
found in 29 CFR and 40 CFR.
(b)    MCU and the Joint Venture must ensure that all plant, tools, equipment,
substances and processes used in performing work onsite are in a safe and
serviceable condition and used in accordance with their operating instructions,
and in accordance with all applicable safety and environmental procedures and
requirements.
(c)    MCU and the Joint Venture must ensure that its employees, agents and
subcontractors are adequately supervised at all times, including oversight of
EHS procedures.


Mercury Remediation, Pilot & Investment Agreement         Page | 13



--------------------------------------------------------------------------------





(d)    MCU and the Joint Venture may be obliged to follow safe working
directions, wear Personal Protective Equipment (PPE) (such as hard hats, safety
toe boots, safety glasses) and/or other safety gear when required and avoid
adversely affecting the safety of others.
(e)    MCU and the Joint Venture shall manage all waste, hazardous and
non-hazardous, in compliance with state and federal law and regulation. All
disposal and clean-up cost of spills of hazardous substances and non-hazardous
debris/waste generated by MCU and the Joint Venture will be at the expense of
MCU or the Joint Venture.
(f)    All chemicals to be used by MCU and the Joint Venture at the Site must be
approved by Comstock and Safety Data Sheets (MSDS) must be maintained by MCU or
the the Joint Venture.
(g)    Smoking or the use of tobacco products is only allowed at designated
locations within the boundaries of the Site.
(h)    MCU and the Joint Venture must manage soil and legacy mining materials
and perform all work in compliance with the requirements and guidelines of the
Carson River Mercury Superfund (CRMS) Materials Management Plan prepared by
McGinley & Associates (December 9, 2014).
(i)    MCU and the Joint Venture will immediately report orally, and in writing
within two (2) days, any EHS related injury, loss, damage, or accident to
Comstock and, to the extent mandated by legal requirements, to all government
authorities having jurisdiction over EHS-related matters. MCU and the Joint
Venture will immediately report to Comstock all non-incidental spills, and all
other impacts to the environment (soil, water, air) in performance of its work.
MCU and the Joint Venture will also immediately notify the Owner of any failure
to comply with state and federal environmental laws, rules, and regulations.
(j)    MCU and the Joint Venture must ensure that before its employees, agents,
contractors and subcontractors work at the Site, EHS training is completed in
compliance with applicable MSHA, OSHA, and environmental requirements.
Notwithstanding anything to the contrary herein, no employee, agent, contractor
or subcontractor of MCU and the Joint Venture shall be permitted onsite without
the previous written authorization of Comstock’s health and safety manager.
Before any MCU and the Joint Venture personnel start work onsite, they must take
Comstock’s Site Specific EHS Orientation and Training on-site training course
conducted by Comstock’s representatives.
(k)    MCU and the Joint Venture are responsible for screening all employees,
agents, contractors and subcontractors with respect to safety and environmental
compliance and protection and is responsible for flowing down all EHS
requirements of this agreement, including monitoring and enforcing compliance.


Mercury Remediation, Pilot & Investment Agreement         Page | 14



--------------------------------------------------------------------------------





(l)    MCU and the Joint Venture are responsible for EHS under this section is
not intended in any way to relieve MCU or its Affiliates’ of their own
contractual and legal obligations and responsibilities.
(m)    If MCU or the Joint Venture (or any of its employees, agents, contractors
or subcontractors) engages in conduct on the site which, in the reasonable
opinion of Comstock, could cause a serious risk to health or safety or
environment, is an imminent danger, or non-compliance situation, Comstock may
ask them to suspend or cease performing the work and/or leave the site
immediately and they will agree to do so. They will not return to the site
without Comstock’s prior consent when safe conditions or compliance is
re-established.
(n)    MCU and the Joint Venture agree to work within the existing conditions,
parameters, and requirements of Comstock’s existing Water Pollution Control
Permit, and all other permits. If any changes to the permits are required, the
application for the changes must be agreed to by Comstock, and all expenses
associated with application are to be paid for by MCU.
MCU agrees that any tailings removed from areas in Storey County owned by
Comstock and within Comstock’s Storey County Special Use Permit (“SUP”) boundary
will be excavated and promptly reclaimed by MCU or the Joint Venture in
compliance with all terms of the SUP. Tailings removal from areas in Storey
County outside the SUP boundary will be excavated and promptly reclaimed by MCU
or the Joint Venture in compliance with all County regulations. A grading permit
may be required, depending on the volume of material. Sampling and excavation
will only be done with the written permission of the property owner, if other
than Comstock. For purposes of clarity, this includes Comstock Mining LLC’s
controlled properties once their purchase transaction for the Lucerne properties
closes, anticipated to be on or before May 31, 2019. Tailings removal from areas
in Lyon County owned by Comstock will be excavated and promptly reclaimed in
compliance with all County regulations, and with the terms of Comstock’s Dayton
Project reclamation permit, if within the boundary of that permit. Sampling on
unpatented mining claims administered by the BLM will generally require a
notice-level permit. Tailings from Counties other than Storey or Lyon may not be
brought to the Site.
Section 1.6    Encumbrances
Throughout the Pilot Period and Second Phase, (i) MCU and the Joint Venture
shall not cause any encumbrance, lien or charge to be filed or become effective
on any of Comstock’s property or equipment, and (ii) each of MCU and the Joint
Venture agrees, at its own expense, to take such action as may be necessary to
remove any such encumbrance, lien, or charge filed during such period or which
became effective during such period


ARTICLE 2    
OBLIGATIONS OF COMSTOCK
Section 2.1    Access to Site.


Mercury Remediation, Pilot & Investment Agreement         Page | 15



--------------------------------------------------------------------------------





(a)    Comstock represents and warrants to MCU and the Joint Venture that
Comstock possesses the right to use the Site (by virtue of ownership, leasehold
interest, easement or other enforceable legal right) and the right to provide
MCU and its Affiliates with access to the Site so that MCU and its Affiliates
can perform the Services. Comstock agrees to provide MCU and its Affiliates with
evidence of such rights upon request.
(b)    Comstock shall provide MCU and its Affiliates with authorized ingress and
egress to and from the Site at all times (24 hours a day, seven days a week) so
that they can (i) provide the Services at the Site, (ii) supervise the
connection and disconnection of the Units, and (iii) operate, inspect, and
maintain the Units. Comstock acknowledges that it has superior knowledge of the
Site and access routes to the Site, and consequently Comstock agrees to advise
MCU and its Affiliates of any conditions or obstructions which they might
encounter while en route to the Site or on the Site. Comstock’s current
agreement with Tonogold Resources, Inc. (“Tonogold”) provides them access to the
site for inspections and planning and provides them an option to lease the
entire American Flat Site for processing, which Comstock believes is unlikely
within the next two years. Comstock guarantees that its current agreement with
Tonogold will not prevent MCU’s or its Affiliates’ from having access to the
Site.
(c)    Comstock agrees to maintain the Site in such a condition that will allow
free access and movement by MCU and its Affiliates, to and from the Units,
including maintaining a road on the Site from the property entrance to the
location of the Site to the Units.
(d)    Comstock will make available at the Site enough space for the
installation and operation of Units to be used by MCU and its Affiliates and in
connection with the provision of Services.
Section 2.2    Items Provided by Comstock at the Site.
(a)    Comstock shall provide and maintain (at its sole cost and expense) each
of the items set forth on Table 1 of Exhibit B to the Agreement. Copies of all
applicable permits, Spill Prevention, Control & Countermeasures Plans, Safety
Training Materials and any federal or state waste generator identification
numbers, if applicable, must be provided upon request prior to MCU commencing
work at the Site.
ARTICLE 3    
DISCLAIMER OF WARRANTIES
Section 3.1    Warranty Disclaimer. COMSTOCK SPECIFICALLY AGREES AND
ACKNOWLEDGES THAT THE UNITS ARE PROTOTYPES AND WERE NOT MADE FOR COMMERCIAL USE.
ACCORDINGLY, THE SERVICES, THE UNITS, AND THE PILOT OF THE TECHNOLOGY ARE EACH
BEING PROVIDED TO COMSTOCK “AS IS” AND WITHOUT WARRANTY OF ANY KIND, EITHER
EXPRESSED OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. FOR THE SAKE OF CLARITY, NOTHING HEREIN SHALL BE DEEMED TO
NEGATE ANY OR SUPERSEDE ANY EXPRESS WARRANTY


Mercury Remediation, Pilot & Investment Agreement         Page | 16



--------------------------------------------------------------------------------





PROVIDED IN CONNECTION WITH THE PURCHASE OF ANY UNITS BY COMSTOCK.
Section 3.2    Additional Disclaimer. WITHOUT LIMITING THE FOREGOING, MCU AND
THE JOINT VENTURE DO NOT PROVIDE, AND COMSTOCK ACKNOWLEDGES AND AGREES THAT MCU
AND THE JOINT VENTURE DO NOT PROVIDE, ANY WARRANTY OF ANY KIND, INCLUDING ANY
WARRANTY WITH RESPECT TO (A) THE SERVICES, THE UNITS, OR THE TECHNOLOGY, (B) THE
DESIGN, CONDITION OR OPERATION OF THE UNITS, (C) THE PILOT OF UNITS OR THE
TECHNOLOGY, OR (D) THE QUALITY OR SPECIFICATIONS OF THE PROCESS WATER OR
EXTRANEOUS MATERIAL, INCLUDING THAT THE PROCESS WATER WILL CONFORM TO ANY
APPLICABLE EFFLUENT SPECIFICATIONS OR DISCHARGE SPECIFICATIONS.
ARTICLE 4    
CONFIDENTIALITY
Section 4.1    Confidential Information. All proprietary information furnished
to either party by the other party in connection with the Services or obtained
in the conduct of the Services, including, but not limited to, all drawings,
designs, images, specifications, technical data, intellectual property rights,
copyrights, know-how and other proprietary rights (collectively, “Confidential
Information”) shall be held in strictest confidence and shall not be disclosed
to any other Person or entity except as expressly provided for pursuant to this
Article 4. Confidential Information shall be used only to complete the Services,
shall be treated in confidence and shall not be disclosed to anyone else, and
shall be returned to its disclosing party upon demobilization of the Units
(and/or deleted if stored in computer readable form), along with all copies,
extracts, syntheses, compilations, or reproductions thereof; provided that
copies or reproductions shall be made only with the prior written consent of the
disclosing party. Each of the parties acknowledges and agrees that its
obligation with regard to such Confidential Information requires the highest
degree of trust and confidence and shall ensure that such Confidential
Information is not utilized in any activity of the receiving party or of its
Affiliates not related to the Services. Each of the parties hereby agrees to be
responsible for any use or disclosure of such information in breach of this
Article 4; accordingly, each of the parties agrees that in the event of any such
breach or threatened breach, the other disclosing party, in addition to any
other remedies at Law or in equity that it may have, shall be entitled, without
the requirement of posting a bond or other security, to equitable relief,
including injunctive relief or specific performance or both. Furthermore, each
of the parties shall notify the other party immediately on becoming aware of a
breach or a potential breach and shall inform such other party of what actions
it is taking to prevent or remedy such breach or potential breach, as
applicable, to ensure that any risks to the disclosing party are mitigated.
Section 4.2    Certain Obligations. Comstock shall (a) not use the information
obtained in conduct of the Services, or allow the use of such information, for
any purpose other than the performance of the Services and (b) advise their
respective employees, agents, and


Mercury Remediation, Pilot & Investment Agreement         Page | 17



--------------------------------------------------------------------------------





representatives that all information obtained in the conduct of the Services is
confidential information and requires the highest degree of trust and
confidence.
Section 4.3    Public Announcement. Neither Comstock nor any of Comstock’s
affiliates shall make or issue any voluntary public announcement, disclosure, or
statement with respect to the Agreement, and Comstock (and its affiliates) shall
not make or issue any voluntary public announcement, disclosure, or statement
with respect to the Services performed hereunder, without requesting and
receiving the prior written consent of MCU or the Joint Venture; provided,
however, that Comstock (or its affiliates) may, without the prior written
consent of MCU (or its Affiliates), issue such disclosures as may be required by
applicable Law or governmental authority pursuant to proper process, or any rule
of any securities exchange market to which Comstock (or its affiliates) is
subject. In the event of such disclosures by Comstock pursuant to applicable
Law, governmental authority, or securities exchange market rules, Comstock shall
immediately notify MCU and the Joint Venture of the disclosure and provides
copies of the disclosure to MCU and the Joint Venture. Such request shall be
made no less than three (3) business days prior to the date of release or
disclosure.
Section 4.4    Survival. The provisions set forth in this Article 4: (a) are in
addition to any obligations contained in a proprietary information agreement
between the Parties (if applicable) and (b) survive the termination or
expiration of the Agreement.
ARTICLE 5    
INDEMNITY
Section 5.1    Insurance. Each Party, at its sole cost, shall maintain the
insurance coverage or, as applicable, bonding described in Exhibit D to the
Agreement throughout the entire term of the Agreement. MCU and the Joint Venture
shall be entitled, at its election, to self-insure any or all of the
requirements of this Article and Exhibit D. Provided Comstock’s Site is not in
mining operations, Comstock shall not be required to obtain pollution insurance
set forth in section (c) of Exhibit D; provided, however that Comstock shall be
required to maintain the following environmental remediation bonds in place
during the term of the Pilot:
(a)     Storey County. Reclamation Bond # 114654 in the amount of $500,000; and
(b)    Nevada Department of Environmental Protection. Reclamation Bond #0196 in
the amount of $6,751,950.


Section 5.2    Reciprocal Indemnification.
(a)    Comstock shall be responsible for, and shall defend, indemnify, release,
and hold MCU and its Affiliates and their respective directors, officers,
employees and equity holders (“MCU Indemnified Parties”) harmless from and
against all claims and losses of whatever kind and nature (including fines and
penalties) in connection with anything that may


Mercury Remediation, Pilot & Investment Agreement         Page | 18



--------------------------------------------------------------------------------





happen or arise with respect to any equipment, materials, and/or facilities
emanating or originating from facilities provided by or on behalf of Comstock or
its contractors at the Site, BUT EXCLUDING ANY CLAIMS OR LOSSES TO THE EXTENT
CAUSED BY OR ARISING OUT OF THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE MCU INDEMNIFIED PARTIES.
(b)    Except as otherwise provided in Section 5.2(a), MCU and the Joint Venture
shall be responsible for, and shall defend, indemnify, release and hold
Comstock, its Affiliates, and its and their respective contractors,
subcontractors, and the directors, officers, employees, representatives,
invitees, equity holders, advisors, and agents of each of the foregoing
(“Comstock Indemnified Parties”) harmless from and against all claims and losses
of whatever kind and nature (including fines and penalties) in connection with
anything that may happen or arise with respect to any and all of the following:
spills, leaks, and/or discharges of any material or substance (including any
Fresh Water, Process Water or Extraneous Material) emanating or originating from
MCU’s or its Affiliates equipment, transport, or materials (excluding the Units
and/or the holding tanks), or any other action of MCU or its Affiliates,
employees, agents, contractors or subcontractors BUT EXCLUDING ANY CLAIMS OR
LOSSES TO THE EXTENT CAUSED BY OR ARISING OUT OF THE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COMSTOCK INDEMNIFIED PARTIES.
Section 5.3    Waiver of Consequential Damage. NOTWITHSTANDING ANYTHING IN THE
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THE AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
ANY SUCH DAMAGES.
Section 5.4    Insurance. Without limiting or expanding its obligations under
Section 5.1, Comstock hereby agrees to use commercially reasonable efforts to
have the activities contemplated by this Agreement covered under its existing
insurance policies, so long as such coverage does not require additional cost to
Comstock.
Section 5.5    Survival. The provisions set forth in this Article 6 shall
survive the termination or expiration of the Agreement.
ARTICLE 6    
MISCELLANEOUS PROVISIONS
Section 6.1    Assignment. All rights and obligations of MCU and Comstock will
inure to the benefits of and be binding upon their respective successors and
permitted assigns. Neither


Mercury Remediation, Pilot & Investment Agreement         Page | 19



--------------------------------------------------------------------------------





Party shall assign the Agreement in whole or in part without the prior written
consent of the other Party, except that either MCU or Comstock may assign the
Agreement in whole or in part to an Affiliate without the prior written consent
of the other Party. Any attempted assignment in violation of the provisions of
this section shall be void.
Section 6.2    Excused Performance. No liability shall result from delay in
performance or nonperformance, directly or indirectly caused by circumstances
(other than the obligation to pay money) beyond the control of the party
affected, including, but not limited to, act of G-d, fire, act of terrorism,
explosion, flood, war, act of or authorized by any government, accident, labor
trouble or shortage, pandemic, inability to obtain material, equipment or
transportation, failure to obtain or hardship in obtaining reasonably priced
supplies of materials, or failure of usual transportation mode.
Section 6.3    Media License. Comstock hereby grants MCU and its subsidiaries
and affiliates (including the Joint Venture), and their respective successors
and assigns, representatives and agents, a cost free, unlimited, global license
to photograph, record or otherwise reproduce images, videos or other media of
Comstock’s Site which includes MCU’s equipment, machinery, parts and/or engines,
and any related names, trademarks, service marks, trade names, trade dress,
logos, copyrighted material, case studies and/or other materials in connection
with the advertising and promotional activities of MCU and its subsidiaries and
affiliates. Prior to the reproduction, distribution, use or publication of any
photographs, images or videos showing Comstock’s site, facilities or equipment,
MCU shall obtain the prior consent of Comstock, which shall not be unreasonably
withheld, conditioned or delayed.
Section 6.4    Right of First Refusal.  If at any time, MCU (i) has a bona fide
offer of capital or financing from any third party or (ii) plans to enter into
any joint venture, MCU must first offer such opportunity to Comstock to provide
such capital or financing to MCU or to enter into a joint venture, on the same
terms as each respective third party’s terms. Should Comstock be unwilling or
unable to commit to provide such capital or financing to MCU or participate in
such joint venture within 10 business days from receipt of written notice of the
offer (the "Offer Notice") from MCU, then MCU may obtain such capital or
financing from that respective third party or joint venture with such third
party upon the same terms and conditions offered by MCU to Comstock, which
transaction must be completed within 30 days after the date of the Offer Notice.
If MCU does not complete such transaction within such time period, then MCU must
again offer the capital or financing or joint venture opportunity to Comstock on
the same terms, and the process detailed above shall be repeated. For purposes
of clarity, this provision should ensure that Comstock has the right and
opportunity to maintain equal ownership with MCU, on any and all opportunities
for deploying the treatment Units for treating tailings and industrial effluents
derived from mining and other industrial applications.
Section 6.5    Ownership of Processed Materials. MCU hereby agrees that any
profits derived from concentrates produced by MCU after the Pilot Period, which
contain gold or silver that originate within the Carson River Mercury Superfund
boundaries, regardless of property ownership, shall belong to the Joint Venture,
and will be split according to the Operating Agreement. For purposes of clarity,
profit is defined as residual cash profit after payment of all


Mercury Remediation, Pilot & Investment Agreement         Page | 20



--------------------------------------------------------------------------------





expenses and payments and/or accruals for anticipated tax obligations, if any.
MCU hereby grants Comstock the right of first refusal to purchase 75% of the
gold and silver produced from the Carson River Mercury Superfund Site
boundaries, at a 3.5% discount to the then spot prices of such metals (primarily
for the purposes of recovering additional logistics, refining costs and other
associated costs for processing such metals), in quantities that Comstock is
willing and able to purchase. MCU shall be entitled to retain or sell the
remaining 25% of the gold and silver produced from the Carson River Mercury
Superfund Site boundaries with the intent of marketing and selling those metals
for and as higher value-added product sales. If MCU intends to just sell the
metal at commodity spot prices (that is, not as a value-added product sale),
then it hereby agrees grant Comstock the right of first refusal to purchase the
remaining 25% of the gold and silver, at the then same spot prices (with the
same 3.5% discount).
Section 6.6    Choice of Law; Submission to Jurisdiction. The Agreement shall be
subject to and governed by the laws of the State of Nevada, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of the Agreement to the laws of another state. Each of the
Parties hereby agrees: (a) to submit to the exclusive jurisdiction of in the
Storey County, Nevada District Court, or the United States District Court for
the District of Nevada, sitting in Reno, Nevada, in any action or proceeding
arising out of or relating to the Agreement or the transactions contemplated
hereby, (b) that all claims in respect of any such action or proceeding may be
heard and determined in any such court, (c) that such Party will not bring any
action or proceeding arising out of or relating to the Agreement in any other
court, and (d) that such Party waives any defense of inconvenient forum to the
maintenance of any such action or proceeding, and waives any bond, surety or
other security that might be required of any other Party with respect to any
such action or proceeding.
Section 6.7    Notice. Any notice required or permitted under the Agreement
shall be in writing and shall be sent by hand delivery, nationally recognized
overnight courier (for example, Federal Express), certified U.S. mail (with
postage prepaid and return receipt requested), or facsimile transmission, in
each case directed to the street address or facsimile number as referenced
within the Agreement, or to such address as may be designated by either Party
from time to time by written notice to the other Party. For purposes of the
Agreement, any such notice shall be deemed received as follows: (a) if such
notice is sent by hand delivery, nationally recognized overnight courier or
facsimile, then upon actual receipt; (b) if such notice is sent by certified
mail, then upon the earlier of (i) actual receipt or (ii) five (5) business days
after deposit of such notice in the U.S. mail. Except for facsimile notices as
described above, no notice under the Agreement will be effective if sent or
delivered by electronic means.
Section 6.8    Amendment or Modification. The Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto and each such written agreement shall be designated on its face an
“Amendment” or an “Addendum” to the Agreement.
Section 6.9    Counterparts. The Agreement may be executed in any number of
counterparts (including counterparts sent by facsimile or pdf formatted
counterparts sent by


Mercury Remediation, Pilot & Investment Agreement         Page | 21



--------------------------------------------------------------------------------





electronic mail) with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
Section 6.10    Severability. If any provision of the Agreement shall be finally
determined to be unenforceable, illegal or unlawful, such provision shall, so
long as the economic and legal substance of the transactions contemplated hereby
is not affected in any adverse manner as to any Party, be deemed severed from
the Agreement and the remainder of the Agreement shall remain in full force and
effect.
Section 6.11    Further Assurances. In connection with the Agreement and all
transactions contemplated by the Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of the Agreement and all
such transactions.
Section 6.12    No Waiver. Failure of any Party to require performance of any
provision of the Agreement shall not affect such Party’s right to full
performance thereof at any time thereafter, and the waiver by any Party of a
breach of any provision hereof shall not constitute a waiver of any similar
breach in the future or of any other breach or nullify the effectiveness of such
provision.
Section 6.13    Rights of Third Parties. The terms and provisions of the
Agreement shall be binding upon and inure to the benefit of MCU and Comstock and
their respective successors and permitted assigns. Notwithstanding anything
contained in the Agreement to the contrary, nothing in the Agreement, expressed
or implied, is intended to confer on any Person other than the Parties or their
successors or permitted assigns or the Parties’ respective related indemnified
parties hereunder, any rights, remedies, obligations or liabilities under or by
reason of the Agreement; provided that only a Party and its respective
successors and permitted assigns will have the right to enforce the provisions
of the Agreement on its own behalf or on behalf of its related indemnified
parties (but shall not be obligated to do so).
Section 6.14    Legal Relationship. Except as otherwise contemplated herein, the
Parties do not intend to create any sort of partnership, joint venture or any
other legal entity by entering into or performing the Agreement. Each Party will
perform its obligations under the Agreement in its own name. Each Party will be
solely responsible for its own acts and omissions (and the acts and omissions of
its employees, consultants and other agents), and without the express written
consent of each other Party, no Party will have the authority nor will purport
to act for, or legally bind, any other Party in any transaction.
Section 6.15    Interpretation. Unless the context requires otherwise: (a) the
gender (or lack of gender) of all words used in the Agreement includes the
masculine, feminine and neuter; (b) references to Articles and Sections refer to
articles and sections of the Agreement; (c) references to Exhibits refer to the
exhibits attached to the Agreement, each of which is incorporated by reference
into the Agreement; (d) references to laws refer to such laws as they may be
amended from time to time, all rules and regulations promulgated under such law
and all administrative and judicial authority exercisable thereunder, and
references to particular


Mercury Remediation, Pilot & Investment Agreement         Page | 22



--------------------------------------------------------------------------------





provisions of a law include any corresponding provisions of any succeeding law;
(e) references to money refer to legal currency of the United States, unless
otherwise specified; and (f) references to “including” shall mean “including,
without limitation.”
Section 6.16    Independent Contractor. The Agreement does not and shall not be
construed to create any relationship between the Parties other than that of
independent contracting parties. As independent contractors, MCU and its
Affiliates shall have and maintain complete control over their employees,
agents, contractors and subcontractors. As independent contractors, MCU and its
Affiliates are each solely responsible for the health and safety of their own
employees, agents, contractors and subcontractors.
Section 6.17    Headings. The headings used in the Agreement are solely for
convenience of reference and shall not govern, limit, or aid in the
interpretation of any terms or provisions herein.
Section 6.18    Assignments. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Party. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns. No Party shall be permitted to delegate
its obligations hereunder to any other person, including without limitation, any
agent, contractor or subcontractor
Section 6.19    Definitions. For purposes of the Agreement, the capitalized
terms used but not otherwise defined herein shall have the following meanings:
“Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by, or under common control with the first Person,
including the Joint Venture. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or the policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Governmental Body” shall mean any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.
“Law” shall mean any federal, state, provincial or local law (including any
Environmental Law), rule, regulation, ordinance, code, order, writ, judgment,
decree or rule of common law or any judicial or administrative interpretation
thereof or other legal or regulatory determination by a court of competent
jurisdiction, regulatory agency or Governmental Body of competent jurisdiction,
as the case may be.
“Permits” shall mean any permit, license, certification, concession, approval,
consent, ratification, waiver, authorization, clearance, confirmation,
exemption, franchise, certification,


Mercury Remediation, Pilot & Investment Agreement         Page | 23



--------------------------------------------------------------------------------





designation, variance, qualification or accreditation issued, granted, given or
otherwise made available by or under any Governmental Body or pursuant to any
Law.
“Person” shall mean an individual, a corporation, a partnership, a limited
partnership, a limited liability company, an association, a joint venture, a
trust, an unincorporated organization or any other entity or organization,
including a Governmental Body.
“Pilot Period” shall mean that period of time commencing in July 2019, and
terminating on May 31, 2021.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Mercury Remediation, Pilot & Investment Agreement         Page | 24



--------------------------------------------------------------------------------








EXHIBIT D - INSURANCE
(a)Workers’ compensation insurance, including, without limitation, statutory
workers' compensation, covering all of such Party's employees providing services
under this Agreement as required by applicable law, and employer's liability
with minimum limits of not less than $1,000,000 per person per accident. The
term “workers’ compensation” as used herein includes that which is required
under any applicable law. The insurance policy shall include a waiver of
subrogation in favor of the other Party, but only to the extent of such Party’s
indemnity obligations under this Agreement.


(b)Commercial automobile liability insurance covering owned, non-owned and hired
vehicles with a combined single limit of no less than $1,000,000 per accident
covering bodily injury and property damage. The insurance policy shall include a
waiver of subrogation in favor of the other Party and include the other Party as
an additional insured, but only to the extent of such Party’s indemnity
obligations under this Agreement.


(c)Pollution insurance with limits no less than $1,000,000 per occurrence
covering environmental damage, including a waiver of subrogation in favor of the
other Party and include the other Party as an additional insured, but only to
the extent of such Party’s indemnity obligations under this Agreement.


(d)Commercial General Liability/Excess Liability Insurance with limits no less
than $5,000,000 per occurrence covering bodily injury and property damage, which
shall include a waiver of subrogation in favor of the other Party and include
the other Party as an additional insured, but only to the extent of such Party’s
indemnity obligations under this Agreement.
MCU and the Joint Venture, at its expense and for its benefit, shall keep the
Units insured against all risks for not less than the Units’ full replacement
value. Insurers must have a minimum rating of AVII(A7) as evaluated by the most
current A.M. Best Rating Guide.


(e)Each Party shall upon the request of the other Party, provide evidence of the
insurance required in this Exhibit D or, to the extent a Party is self-insured,
provide a letter of self-insurance. Insurance coverage required under this
Agreement shall be additional security for a Party’s liability and shall not
limit such liability; nor shall such requirements be considered the ultimate
amount or types of insurance a Party should carry.


(f)Each Party shall use commercially reasonable efforts to require any agreement
with any agent, contractor or subcontractor for the performance of any work
hereunder to require that such agent, contractor or subcontractor maintain
insurance policies providing coverage of the types and limits that are industry
standard for the type and extent of work to be done. In all cases, such agents,
contractors or subcontractors shall comply with regulatory insurance
requirements. All insurance carried by such agent, contractor or subcontractor
shall contain the provision that the insurer will waive their subrogation rights
against the other Party and all policies, except for workers compensation and
employers’ liability, shall name such other Party as an additional insured.




Mercury Remediation, Pilot & Investment Agreement         Page | 25



--------------------------------------------------------------------------------







(g)
All insurance carried by a Party shall be primary and non-contributing with any
other insurance that may be available to the other Party.



EXHIBIT F
JOINT VENTURE OPERATING AGREEMENT


INSERT
JOINT VENTURE OPERATING AGREEMENT
OF
Comstock Mercury Remediation, LLC






Mercury Remediation, Pilot & Investment Agreement         Page | 26



--------------------------------------------------------------------------------









Appendix 1
Phase 1 JV Funding Schedule
Oro Commences Construction of POC Equipment
Day 1     Day 60         Day 120
50% Deposit 25% Deposit 25% Final Payment
POC Mercury Recovery Plant      175,000     87,500           87,500 = 350,000
DAF Water Treatment Plant      125,000      62,500          62,500 = 250,000
Process Water Bag Filter tank      13,000      6,500          6,500 = 26,000
Containerized Mercury Lab      42,500      21,250      21,500 = 85,000


355,500.      177,250. 177,500. = 711,000.


Day 60 to 90     Day 90 to 120
Excavation & Hauling                   105,000
Process Site Equipment & Prep.                          184,000    
Rent, Assay, Drilling, MSHA, Materials, Freight, Etc.…          120,000
105,000.         254,000.
Grand Total in 120 Days = $1,120,000.


     + 120 Days to 365
Professional Services                                 126,000    
Operational Spend Plan, Final Proof and Feasibility             754,000*
880,000


Mercury Remediation, Pilot & Investment Agreement         Page | 27



--------------------------------------------------------------------------------







Grand Total                                      $2,000,000
*Includes $250,000 of contingencies
Appendix 2
Sample Invoice for Units
Invoice Number:
Remittance Address:
Labor Costs by Employee attributable to Unit No._______
Employee name


Labor classification (full-time, part-time, exempt)


Hourly rate
Straight time hours


Overtime hours


Double time hours


Pre-markup labor costs
50% Markup
Total labor costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Material Costs attributable to Unit No. _____
Material description


Part number or item number


Supplier name
Supplier invoice number


Supplier cost per part or item


Pre-markup cost attributable to above referenced Unit


50% Markup
Total material costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Overhead Costs attributable to Unit No. _____


Mercury Remediation, Pilot & Investment Agreement         Page | 28



--------------------------------------------------------------------------------







Overhead description


Supplier name
Supplier invoice number


Pre-markup cost attributable to above referenced Unit


50% Markup
Total material costs
Utilities
 
 
 
 
 
 
 
 
 
 
 







Mercury Remediation, Pilot & Investment Agreement         Page | 29

